 Case 3:20-cv-00223-JPG Document 27 Filed 10/27/20 Page 1 of 2 Page ID #126




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ILLINOIS

 DONALD HENNEBERG, #Y40172,                          )
                                                     )
                Plaintiff,                           )
                                                     )
 vs.                                                 )       Case No. 20-cv-00223-JPG
                                                     )
 SECURUS CORRECTIONAL                                )
 SERVICES,                                           )
                                                     )
                Defendant.                           )

                                 MEMORANDUM & ORDER

GILBERT, District Judge:

       Plaintiff Donald Henneberg, a former inmate of the Illinois Department of Corrections

(“IDOC”), filed this civil rights action pursuant to 42 U.S.C. § 1983 against Securus Correctional

Services for denying him access to the telephone during his incarceration at Vandalia Correctional

Center (“Vandalia”). (Doc. 12, p. 6). He seeks money damages. (Id. at 7).

       The First Amended Complaint survived screening pursuant to 28 U.S.C. § 1915A.

(Doc. 12). On July 30, 2020, the Court entered an Order for Service of Process on Securus

Correctional Services. (Doc. 15). On September 15, 2020, Securus Technologies, LLC appeared

in this matter and indicated that it was the proper defendant, not Securus Correctional Services.

According to Securus Technologies, LLC, it was “erroneously identified as ‘Securus Correctional

Services.’” (Doc. 22).

       To clear up the matter, the Court entered an Order requiring Plaintiff to file a Motion to

Substitute the Defendant to correct the name on or before October 19, 2020. (Doc. 24). The Court

warned Plaintiff that failure to respond to the Order by the deadline may result in dismissal of the

defendant, and this action, for failure to comply with a court order and/or prosecute Plaintiff’s



                                                 1
 Case 3:20-cv-00223-JPG Document 27 Filed 10/27/20 Page 2 of 2 Page ID #127




claim(s). FED. R. CIV. P. 41. (Id.). Plaintiff did not respond. More than a week has passed since

the deadline expired, and the Court has received no communication from him. The Court will not

allow this matter to linger indefinitely. This action shall be dismissed with prejudice based on

Plaintiff’s failure to comply with the Court’s Order. See FED. R. CIV. P. 41(b); Lucien v. Brewer,

9 F.3d 26, 28 (7th Cir. 1993) (stating dismissal is a “feeble sanction” if it is without prejudice;

“Rule 41(b) states the general principle that failure to prosecute a case should be punished by

dismissal of the case with prejudice.”).

       Accordingly, pursuant to Federal Rule of Civil Procedure 41(b), the Court DISMISSES

this action with prejudice for failure to prosecute. The Motion to Dismiss for Failure to State a

Claim Against Securus Technologies, LLC (Doc. 23) is DISMISSED as MOOT. The Clerk of

the Court shall enter judgment and close the case.

       IT IS SO ORDERED.

       DATED: 10/27/2020
                                                     s/J. Phil Gilbert
                                                     J. PHIL GILBERT
                                                     United States District Judge




                                                2
